     Case 2:20-cv-01162-KJM-CKD Document 8 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY R. FLORES,                                  No. 2:20-cv-01162-KJM-CKD PS
12                         Plaintiff,
13             v.                                         ORDER
14    WELLS FARGO BANK N.A., et al.,
15                         Defendants.
16

17            Presently before the court is defendants’ motion to dismiss, filed on July 17, 2020. (ECF

18   No. 4.) Defendants scheduled the present motion to be heard September 16, 2020, making

19   plaintiff’s opposition due September 2, 2020, pursuant to Local Rule 230(c). That date has

20   passed, and plaintiff has not filed an opposition or anything else with the court.

21            While the court is permitted it take plaintiff’s failure to respond as a waiver of any

22   opposition to the granting of defendants’ motion pursuant to Local Rule 230(c), the undersigned

23   would prefer to resolve this case on the legal merits, and therefore, on the court’s own motion,

24   plaintiff is granted an extension to file an opposition to defendants’ motion within 21 days of this

25   order.

26            Although plaintiff is granted an extension, plaintiff’s failure to file the required opposition

27   shall constitute an additional ground for, and plaintiff’s consent to, the imposition of appropriate

28   sanctions, including a potential recommendation that plaintiff’s case be involuntarily dismissed
                                                          1
     Case 2:20-cv-01162-KJM-CKD Document 8 Filed 09/09/20 Page 2 of 2

 1   with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

 2              Accordingly, it is HEREBY ORDERED that plaintiff shall file an opposition to

 3   defendants’ motion to dismiss (ECF No. 4) within 21 days of this order. The hearing currently set

 4   before the undersigned on September 16, 2020 is VACATED.

 5   Dated: September 8, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   16.flores.ext

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
